

114 S1168 ES: Preserving Rehabilitation Innovation Centers Act of 2016
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



114th CONGRESS2d SessionS. 1168IN THE SENATE OF THE UNITED STATESAN ACTTo amend title XVIII of the Social Security Act to preserve access to rehabilitation innovation
 centers under the Medicare program. 1.Short titleThis Act may be cited as the Preserving Rehabilitation Innovation Centers Act of 2016.2.FindingsCongress makes the following findings:(1)In the United States, there are an estimated 1,181 inpatient rehabilitation facilities. Among these facilities is a small group of inpatient rehabilitation institutions that are contributing to the future of rehabilitation care medicine, as well as to patient recovery, scientific innovation, and quality of life.(2)This unique category of inpatient rehabilitation institutions treats the most complex patient conditions, such as traumatic brain injury, stroke, spinal cord injury, childhood disease, burns, and wartime injuries.(3)These leading inpatient rehabilitation institutions are all not-for-profit or Government-owned institutions and serve a high volume of Medicare or Medicaid beneficiaries.(4)These leading inpatient rehabilitation institutions have been recognized by the Federal Government for their contributions to cutting-edge research to develop solutions that enhance quality of care, improve patient outcomes, and reduce health care costs.(5)These leading inpatient rehabilitation institutions help to improve the practice and standard of rehabilitation medicine across the Nation in urban, suburban, and rural communities by training physicians, medical students, and other clinicians, and providing care to patients from all 50 States.(6)It is vital that these leading inpatient rehabilitation institutions are supported so they can continue to lead the Nation’s efforts to—(A)advance integrated, multidisciplinary rehabilitation research;(B)provide cutting-edge medical care to the most complex rehabilitation patients;(C)serve as education and training facilities for the physicians, nurses, and other health professionals who serve rehabilitation patients;(D)ensure Medicare and Medicaid beneficiaries receive state-of-the-art, high-quality rehabilitation care by developing and disseminating best practices and advancing the quality of care utilized by post-acute providers in all 50 States; and(E)support other inpatient rehabilitation institutions in rural areas to help ensure access to quality post-acute care for patients living in these communities.3.Study and report relating to the costs incurred by, and the Medicare payments made to, 
 rehabilitation innovation centers(a)In generalSection 1886(j) of the Social Security Act (42 U.S.C. 1395ww(j)) is amended—(1)by redesignating paragraph (8) as paragraph (9); and(2)by inserting after paragraph (7) the following new paragraph:(8)Study and report relating to the costs incurred by, and the Medicare payments made to, rehabilitation innovation centers(A)StudyThe Secretary shall conduct a study to assess the costs incurred by rehabilitation innovation centers (as defined in subparagraph (C)) that are beyond the prospective rate for each of the following activities:(i)Furnishing items and services to individuals under this title.(ii)Conducting research.(iii)Providing medical training.(B)ReportNot later than July 1, 2019, the Secretary shall submit to Congress a report containing the results of the study under subparagraph (A), together with recommendations for such legislation and administrative action as the Secretary determines appropriate.(C)Rehabilitation innovation center defined(i)In generalIn this paragraph, the term rehabilitation innovation center means a rehabilitation facility that, determined as of the date of the enactment of this paragraph, is described in clause (ii) or clause (iii).(ii)Not-for-profitA rehabilitation facility described in this clause is a facility that—(I)is classified as a not-for-profit entity under the IRF Rate Setting File for the Correction Notice for the Inpatient Rehabilitation Facility Prospective Payment System for Federal Fiscal Year 2012 (78 Fed. Reg. 59256);(II)holds at least one Federal rehabilitation research and training designation for research projects on traumatic brain injury, spinal cord injury, or stroke rehabilitation research from the Rehabilitation Research and Training Centers or the Rehabilitation Engineering Research Center at the National Institute on Disability and Rehabilitation Research at the Department of Education, based on such data submitted to the Secretary by a facility, in a form, manner, and time frame specified by the Secretary;(III)has a minimum Medicare case mix index of 1.1144 for fiscal year 2012 according to the IRF Rate Setting File described in subclause (I); and(IV)had at least 300 Medicare discharges or at least 200 Medicaid discharges in a prior year as determined by the Secretary.(iii)Government-ownedA rehabilitation facility described in this clause is a facility that—(I)is classified as a Government-owned institution under the IRF Rate Setting File described in clause (ii)(I);(II)holds at least one Federal rehabilitation research and training designation for research projects on traumatic brain injury, spinal cord injury, or stroke rehabilitation research from the Rehabilitation Research and Training Centers, the Rehabilitation Engineering Research Center, or the Model Spinal Cord Injury Systems at the National Institute on Disability and Rehabilitation Research at the Department of Education, based on such data submitted to the Secretary by a facility, in a form, manner, and time frame specified by the Secretary;(III)has a minimum Medicare case mix index of 1.1144 for 2012 according to the IRF Rate Setting File described in clause (ii)(I); and(IV)has a Medicare disproportionate share hospital (DSH) percentage of at least 0.6300 according to the IRF Rate Setting File described in clause (ii)(I))..Passed the Senate December 10 (legislative day, December 9), 2016.Secretary